DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web (PTO/SB/439). 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a management controller configured to” and “a basic input/output system (BIOS) configured to” in claims 1-2, 6-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. See Fig. 1: Management Controller 112, and BIOS 105 connected to processor 103.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 9, 13, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jenne et al. (U.S. PG PUB 2014/0344595) in view of Bandholz et al. (U.S. PG PUB 2011/0066840) and Dvorkin et al. (U.S. PG PUB 2011/0225274).
Regarding claim 1, Jenne teaches an information handling system comprising: 
a management controller configured to provide out-of- band management of the information handling system (see ¶[0043] “controller for determining use of ECI over core-to-hub interconnect or hardware ECI for communication of system management information may execute an algorithm for dynamically determining in-band or out-of-band CPU management”); 
and a basic input/output system (BIOS) configured to initialize information handling resources of the information handling system (see ¶ [0041] “Selections of system profiles may be received for configuring multiple BIOS and iDRAC settings for performance, performance per watt, or enhanced reliability, availability, and serviceability (RAS). Such system profiles may include a setup option for ECI communication.”); 
wherein the management controller is configured to: 
receive a user indication of a desired workload for the information handling system (see ¶ [0044] “In accordance with at least one embodiment, a decision between an in-band path and an out-of-band path may be workload-based. As an example, where BIOS can measure workload, e.g., CPU utilization, such a metric may be used in a set of criteria upon which such a decision may be based”), 
wherein the desired workload corresponds to a desired BIOS profile that comprises a plurality of settings for BIOS parameters (see ¶ [0041] “Selections of system profiles may be received for configuring multiple BIOS and iDRAC settings for performance, performance per watt, or enhanced reliability, availability, and serviceability (RAS). Such system profiles may include a setup option for ECI communication.”)
wherein the desired BIOS profile is selected from a group of potential BIOS profiles based on the desired workload (see ¶[0041] “Selections of system profiles may be received for configuring multiple BIOS and iDRAC settings for performance, performance per watt, or enhanced reliability, availability, and serviceability (RAS). Static selection for ECI over core-to-hub interconnect or hardware ECI may be desirable for some workloads”).
	Jenne teaches receive, from the BIOS, an indication of a current BIOS profile (see Fig. 3, and ¶[0034] “FIG. 3 is a table 300 illustrating a plurality of system profiles to govern system operation and communication of system management information in accordance with at least one embodiment. Table 300 includes columns for types of subsystems, settings, and system profiles. Several system profile columns are shown, each one showing values of the settings for a different system profile. For example, system profiles shown include a performance system profile, a performance per watt (based on operating system (OS) control) system profile, a performance per watt (based on active power controller (APC) control) system profile, a dense configuration system profile, and a custom system profile.” See ¶[0041] “Selections of system profiles may be received for configuring multiple BIOS and iDRAC settings for performance, performance per watt, or enhanced reliability, availability, and serviceability (RAS). Such system profiles may include a setup option for ECI communication. Static selection for ECI over core-to-hub interconnect or hardware ECI may be desirable for some workloads. Dynamic ECI may provide optimized selection between ECI over core-to-hub interconnect and hardware ECI. Dynamic ECI may be implemented in BIOS as part of an active power controller (APC), such as Dell Active Power Controller (DAPC).”).
Bandholz also teaches receive, from the BIOS, an indication of a current BIOS profile (see ¶ [0059] “During execution of BIOS 330 and the power-on, self-test, BIOS 330 retrieves present power profile 317 from non-volatile memory 316. According to present power profile 317, BIOS 330 directs hardware hook 312 to apply or remove power to specific hardware elements, such as ones of system resources 318-320 as indicated in the present power profile 317 that has been stored by a previously running application program. Only those of system resources 318-320 specified by present power profile 317 are powered on.”).
Jenne does not expressly disclose, however, Bandholz teaches 
cause the BIOS to erase the current BIOS profile and apply the desired BIOS profile (see ¶[0008] “The present power profile is updated according to the application workload. During a system restart, the present power profile is retrieved from the non-volatile memory. Power is applied to system resources through the hardware hook based on the present power profile.” –note: in other words, the update to the profile cause the system to retrieve the desired power profile and disregard/erase the present profile);
and subsequent to causing the BIOS to apply the desired BIOS profile, allow the information handling system to execute a power-on self test (POST) (see ¶[0065] “During execution of BIOS 434 and the power-on, self-test, BIOS 434 retrieves power profiles 423 and 425 from non-volatile memory 422-424. BIOS 434 directs hardware hook 412 to apply or remove power to specific hardware elements, such as ones of system resources 418-420 as indicated by the power profile personal to that device. That is, BIOS 434 directs hardware hook 412 to apply or remove power to system resource 418 according to power profile 423 stored in non-volatile memory 422. BIOS 434 directs hardware hook 412 to apply or remove power to system resource 420 according to power profile 425 stored in non-volatile memory 424.” see ¶ [0059] During execution of BIOS 330 and the power-on, self-test, BIOS 330 retrieves present power profile 317 from non-volatile memory 316. According to present power profile 317, BIOS 330 directs hardware hook 312 to apply or remove power to specific hardware elements, such as ones of system resources 318-320 as indicated in the present power profile 317 that has been stored by a previously running application program. Only those of system resources 318-320 specified by present power profile 317 are powered on.).
Hence, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the teachings of Jenne by adapting the teachings of Bandholz to efficiently manage power supply to system resources.
Jenne and Bandholz do not expressly disclose each potential BIOS profile comprising extensible markup language (XML) indication at least one memory configuration parameter and at least one central processing unit (CPU) configuration parameter.
However, Dvorkin teaches each potential BIOS profile comprising extensible markup language (XML) (see ¶ [0040] “That is, the BIOS generates a BIOS profile composed according to the normalized BIOS definition using the actual BIOS settings on the sever system to (e.g., by generating an XML document).”) indication at least one memory configuration parameter and at least one central processing unit (CPU) configuration parameter (see ¶[0027] “This approach is further illustrated in FIG. 6, which shows a list 600 of normalized BIOS parameters composed using an exemplary XML grammar. As shown, the list 600 provides a portion of an XML document that includes a collection of individual BIOS parameters 605 nested within an XML element” see Fig. 6, “Hardware Prefetch” parameter and “Select MemoryRAS” parameter).
Hence, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the teachings of Jenne and Bandholz by adapting the teachings of Dvorkin to efficiently manage BIOS profile and its parameters (see ¶[0013] of Dvorkin).

Regarding claim 6, Jenne does not expressly disclose, however, Bandholz teaches wherein the management controller is configured to cause the BIOS to erase the current BIOS profile and apply the desired BIOS profile in response to the current BIOS profile being different from the desired BIOS profile (see ¶ [0065] “During execution of BIOS 434 and the power-on, self-test, BIOS 434 retrieves power profiles 423 and 425 from non-volatile memory 422-424. BIOS 434 directs hardware hook 412 to apply or remove power to specific hardware elements, such as ones of system resources 418-420 as indicated by the power profile personal to that device. That is, BIOS 434 directs hardware hook 412 to apply or remove power to system resource 418 according to power profile 423 stored in non-volatile memory 422. BIOS 434 directs hardware hook 412 to apply or remove power to system resource 420 according to power profile 425 stored in non-volatile memory 424.” See ¶[0070] “Process 500 then invokes a request to reconfigure the server to decrease the total amount of memory that is powered and to increase the number of NIC ports that are powered (step 520). The reconfiguration is stored as a present power profile in non-volatile memory, such as non-volatile memory 316 of FIG. 3. The request is based on parameters specific to the application-to-be-run, for example, the backup application. The request can be invoked by the application-to-be-run via a command line interface or some other set of software application program interface. The request, and the subsequent change to the power profile, results in no immediate change to the data processing configuration. However, the parameters to configure the data processing system according to the specific application workload for the application-to-be-run are stored for use by POST/BIOS during the next restart of the data processing system.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the teachings of Jenne by adapting the teachings of Bandholz to efficiently manage power supply to system resources.
 
Regarding Claim 8, is an independent method claim corresponding with claim 1 above. Therefore, it is rejected for the same reasons.

Regarding Claim 9, Jenne teaches wherein the management controller is configured to receive the user indication via an Intelligent Platform Management Interface (IPMI) communication (see ¶ [0039] “In block 607, the SCH provides the system management information to a baseboard management controller (BMC) coupled to the SCH via an intelligent platform management interface (IPMI)”).

Regarding Claim 13, Jenne does not expressly disclose, however, Bandholz teaches causing the BIOS to erase the current BIOS profile and apply the desired BIOS profile in response to the current BIOS profile being different from the desired BIOS profile (see ¶[0008] “The present power profile is updated according to the application workload. During a system restart, the present power profile is retrieved from the non-volatile memory. Power is applied to system resources through the hardware hook based on the present power profile.” –note: in other words, the update to the profile cause the system to retrieve the desired power profile and disregard/erase the present profile).
Hence, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the teachings of Jenne by adapting the teachings of Bandholz to efficiently manage power supply to system resources.
 
Regarding Claim 14, is an article claim corresponding with claim 1 above. Therefore, it is rejected for the same reasons. In addition, Jenne teaches a non- transitory, computer-readable medium having computer- executable code thereon that is executable by a processor of a management controller of an information handling system (see Fig. 1, Processor and Memory).

Regarding Claim 19, is an article claim corresponding with claim 6 above. Therefore, it is rejected for the same reasons.

Claims 2, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jenne et al. (U.S. PG PUB 2014/0344595) in view of Bandholz et al. (U.S. PG PUB 2011/0066840) and Dvorkin et al. (U.S. PG PUB 2011/0225274), as applied to claims 1, 8, and 14 above, further in view of Raghuram et al. (U.S. PG PUB 2019/0272176).
Regarding claim 2, Jenne, Bandholz, and Dvorkin do not expressly disclose, however, Raghuram teaches wherein the BIOS is a Unified Extensible Firmware Interface (UEFI) BIOS (see ¶ [0015] UEFI).
Hence, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the teachings of Jenne, Bandholz, and Dvorkin by adapting the teachings of Raghuram to select the desirable bios for better performance. 
Claim 10, is a method claim corresponding with claim 2 above. Therefore, it is rejected for the same reasons.
Claim 15, is an article claim corresponding with claim 2 above. Therefore, it is rejected for the same reasons.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jenne et al. (U.S. PG PUB 2014/0344595) in view of Bandholz et al. (U.S. PG PUB 2011/0066840) and Dvorkin et al. (U.S. PG PUB 2011/0225274) as applied to claims 1 and 14 above, further in view of Maity et al. (U.S. PG PUB 2015/0143095) and Khatri et al. (U.S. PG PUB 2015/0193620).
Regarding claim 7, Bandholz teaches wherein the management controller is configured to cause the BIOS to erase the current BIOS profile and apply the desired BIOS profile as disclosed above. 
Jenne, Bandholz, and Dvorkin do not expressly disclose, however, Maity teaches to erase the current BIOS profile and apply the desired BIOS profile via a shared-memory architecture (SMA) command (see ¶ [0030] “The service processor or the BMC as a provider of out-of-band management capabilities calls for a logical extension to its features to support BIOS flash upgrade from remote. In modern server motherboard designs, the BIOS memory is made available to the service processor. The service processor has its own non-volatile memory, such as an EEPROM flash memory chip, that contains the service processor firmware. The service processor and the motherboard can use a multiplexer (MUX) to share access to the BIOS memory.” See ¶ [0070] “As discussed above, the BIOS chip 116 is a non-volatile memory such as a flash memory chip. Typically, the flash memory stores information in an array of memory cells made from floating-gate transistors, which is different in its nature from other volatile or non-volatile memory because the information or data stored therein must be erased before new data can be written to the memory cells.” See ¶ [0096] “At procedure 530, the BIOS 170 sends the IPMI OEM messages representing the copy of the BIOS image 170 to the SP 120 through the KCS interface 150. It should be appreciated that the IPMI OEM messages can be sent to the SP 120 through the USB interface 155 or any other system interfaces.”).
 See additionally, Khatri which explains that IPMI is a SMA command (¶ [0020] “In one embodiment, BIOS 130 can communicate with the service processor using secure IPMI commands over an IPMI data transfer channel using a Shared Memory Architecture ( SMA) interface, Keyboard Controller Style (KCS) interface, or the like”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Jenne, Bandholz, and Dvorkin by adapting Maity and Khatri to efficiently upgrade the BIOS firmware.
Claim 20, is an article claim corresponding with claim 7 above. Therefore, it is rejected for the same reasons.

Response to Arguments
Applicant's arguments filed 9/30/2022 have been fully considered but they are not persuasive.
Applicant’s argue that Jenne does not disclose “receive, from the BIOS, an indication of a current BIOS profile.”
Examiner disagrees. Jenne teaches an indication of a current BIOS profile in Fig 3, and ¶[0034] “FIG. 3 is a table 300 illustrating a plurality of system profiles to govern system operation and communication of system management information in accordance with at least one embodiment. Table 300 includes columns for types of subsystems, settings, and system profiles. Several system profile columns are shown, each one showing values of the settings for a different system profile. For example, system profiles shown include a performance system profile, a performance per watt (based on operating system (OS) control) system profile, a performance per watt (based on active power controller (APC) control) system profile, a dense configuration system profile, and a custom system profile.” and ¶ [0041] “Selections of system profiles may be received for configuring multiple BIOS and iDRAC settings for performance, performance per watt, or enhanced reliability, availability, and serviceability (RAS). Such system profiles may include a setup option for ECI communication. Static selection for ECI over core-to-hub interconnect or hardware ECI may be desirable for some workloads. Dynamic ECI may provide optimized selection between ECI over core-to-hub interconnect and hardware ECI. Dynamic ECI may be implemented in BIOS as part of an active power controller (APC), such as Dell Active Power Controller (DAPC).”).
Jenne teaches the system profiles are for configuring the multiple BIOS, and they are indicated in the table in Fig. 3.
Bandholz also teaches receive, from the BIOS, an indication of a current BIOS profile (see ¶ [0059] “During execution of BIOS 330 and the power-on, self-test, BIOS 330 retrieves present power profile 317 from non-volatile memory 316. According to present power profile 317, BIOS 330 directs hardware hook 312 to apply or remove power to specific hardware elements, such as ones of system resources 318-320 as indicated in the present power profile 317 that has been stored by a previously running application program. Only those of system resources 318-320 specified by present power profile 317 are powered on.”).
Bandholz also teaches the BIOS profile as indicated in the power profile. Therefore, applicant’s argument is not persuasive, as both prior art references teach this claim limitation.

Interview Requests
In accordance with 37 CFR 1.133(a)(3), requests for interview must be made in advance.  Interview requests are to be made by telephone (571-270-7848) call or FAX (571-270-8848).  Applicants must provide a detailed agenda as to what will be discussed (generic statement such as “discuss §102 rejection” or “discuss rejections of claims 1-3” may be denied interview).  The detail agenda along with any proposed amendments is to be written on a PTOL-413A or a custom form and should be faxed (or emailed, subject to MPEP 713.01.I / MPEP 502.03) to the Examiner at least 5 business days prior to the scheduled interview. Interview requests submitted within amendments may be denied because the Examiner was not notified, in advance, of the Applicant Initiated Interview Request and due to time constraints may not be able to review the interview request to prior to the mailing of the next Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848. The examiner can normally be reached Mon, Weds, Thurs, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Carina Yun
Patent Examiner
Art Unit 2194



/CARINA YUN/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192/2194